 In the Matter ofGENERAL MOTORS CORPORATION,Fisur:R BODY Divi-SION (GRAND BLANcTANKPLANT)andAMALGAMATED PLANT PRO-TECTIONLOCAL117 (UAW-CIO)Case No. 7-R-1995. Ilecided August 29, 1945Mr. Henry M. Hogan,byMr. Harry S. Benjamin, Jr.,of Detroit,Mich., for the Company.Maurice SugarandN. L. Smokier, by Mr. N. L. Smokier,of Detroit,Mich., andM71r.John J. Dollohan,of Flint, Mich., for the Union.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon a petition duly filed by Amalgamated Plant Protection Local117 (UAW-CIO), herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of General Motors Corporation, Fisher Body Division, atGrand Blanc, Michigan, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Sylvester J. Pheney, Trial Examiner.Said hear-ing was held at Flint, Michigan, on April 27 and June 7, 1945.TheCompany and the Union appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.At the close of the hearing the Company moved that the Union'--petition be dismissed.The Trial Examiner referred the ' Company'smotion to the Board.For reasons set forth in Section IV,infra,the motion is hereby denied.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.63 N. L. R. B., No. 97625 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGeneral Motors Corporation is a Delaware corporation maintainingits principal business offices at New York City and Detroit, Michigan.GeneralMotors Corporation functions through several unincorpo-rated divisions, one of which is the Fisher Body Division.TheFisher Body Division maintains and operates a plant known as theGrand Blanc Tank Plant at Grand Blanc, Michigan, at which it isengaged in war production.The Grand Blanc Tank Plant is thaonly operation of the Company involved in this proceeding.Over 50percent of the raw materials used by this plant is purchased andshipped to the plant from points outside the State of Michigan. Inexcess of 50 percent of the finished products manufactured at theGrand Banc Tank Plant is shipped to points outside the State ofMichigan.The Company admits that at the Grand Blanc Tank Plant it isengaged in commerce within the meaning of the National Labor Rela-tions Act, and we so find.II.THE ORGANIZATION INVOLVEDAmalgamatedPlant ProtectionLocal 117 (UAW-CIO),affiliatedwith the Congress of Industrial Organizations, is a labor organiza-tion admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONAlthough the Union made no formal request for recognition priorto filing its petition herein, the Company stated on the record that itwould refuse to grant recognition to the Union as the exclusive bar-gaining representative of the employees in the alleged appropriateunit until the Union was certified by the Board.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriateWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1The Field Examiner reported that the Union submitted 32 authorization cards ; that30 of the cards bore names of persons listed on the Company's pay roll of March 20, 1945,which contained the names of 61 employees in the appropriate unit, and that the cardswere dated 4 in October, 2 in November,and 12 in December, 1944, and 5 in January and9 in February 1945. GENERAL MOTORS CORPORATIONIV. THE APPROPRIATE UNIT627The Union contends that all plant-protection patrolmen employedby the Company at the Grand Blanc Tank Plant, excluding the clerk,- the chief of plant-protection, lieutenants, sergeants, and any othersupervisory employees, comprise an appropriate bargaining unit.The Company moved to dismiss the petition, on the ground that inas-much as the plant-protection employees whom the Union seeks torepresent are militarized, they may not constitute a unit appropriatefor the purposes of collective bargaining.2The Company commenced operations at the Grand Blanc Tank Plantin the spring of 1942. In April 1943 all plant-protection employeesat the plant were enrolled in the Auxiliary Military Police.Eachpatrolman or guard wears a uniform on which is insignia indicatingthat the wearer is a member of the Auxiliary Military Police.None ofthem, however, carry arms.Their duties consist of checking theidentity of all persons and the contents of all vehicles as they enter andleave the plant premises.They also patrol the plant grounds andreport sabotage, violations of plant rules, fires, and other similar ir-regularities.They do not exercise any disciplinary authority over theproduction and maintenance employees or make recommendations withrespect to discipline.Although the plant-protection employees are enrolled as civilianauxiliaries of the military police, the Company retains all the cus-tomary employer prerogatives with respect to them.Thus, the Com-pany hires, pays, disciplines, and discharges these employees and exer-cises control over their wages, hours of employment, and other condi-tions of employment.The plant patrolmen may quit their employ-ment with the Company without obtaining permission from the UnitedStates Army and no such employee has ever been subject to a militarycourt martial.They participate in social security benefits and in theCompany's group insurance plan and the Company withholds a portionof their wages for income tax purposes.The plant patrolmen alsoare covered by the Michigan workmen's compensation act. In view ofthese facts, and for reasons stated in prior cases decided by the Board2 In support of its position, the Company relies on the decision of the United StatesCourt of Appeals for the Sixth Circuit in N. L.R. B v. Jones & Laughlin Steel Corpora-tion,146 F (2d) 718 (C C. A. 6), cert. granted, remanded for further consideration, June4, 1945, 65 S. Ct 1413, wherein that court held that it would not effectuate the policiesof the Act to permit militarized plant-protection employees to bargain collectively, andon the decision of the United States Court of Appeals for the Seventh Circuit in N. L.it.B. V. E. C, Atkins and Co.147 F. (2d) 730 (C. C A. 7), cert. granted, remanded forfurther consideration, June 4, 1945, 65 S. Ct. 1413, in which that court held that mili-tarized plant-protection employees were not employees within the meaning of the Act.As we have stated on several occasions, the Board does not acquiesce in the doctrinesenunciated in those decisions which have not yet been passed upon finally by the SupremeCourt of the United States.SeeMatter of Sealed Power Corporation,61 N L R. B 1639 ;Matter of National Lead Company, Titanium Division,62 N. L. R B 107,Matter ofStandard Steel Spring Company,62 N. L. R B. 660.602514-46-vol. 63-41 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvolving employees similarly situated, we find no merit in the Com-pany's contention .3We find that all plant-protection patrolmen employed in the PlantProtection Department of General Motors Corporation, Fisher BodyDivision (Grand Blanc Tank Plant), Grand Blanc, Michigan, exclud-ing the chief, lieutenants, sergeants, clerk, and other supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINITION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with General MotorsCorporation, Fisher Body Division (Grand Blanc Tank Plant), atGrand Blanc, Michigan, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Seventh Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections 10and 11, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during the said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether or notthey desire to be represented by Amalgamated Plant Protection Local117 (UAW-CIO), for the purposes of collective bargaining.8 See cases citedin footnote2, supra.